Exhibit 10.6 LOAN AGREEMENT Between Paseco ApS c/o Crowe Horwath Strandvejen 58 5 2900 Hellerup CVR-nr: 31 36 36 08 And Dandrit Biotech A/S Symbion Sciencepark Fruebjergvej 3 21 00 København Ø C VR-nr.26027322 (Paseco ApS and Dandrit Biotech A/S are individually referred to as “Party” and jointly as the “Parties”) Whereas: A. Dandrit Biotech A/S arein the process of raising new equity via a reverse merger into an USA company and subsequent listing in the US B. Paseco ApS has agreed to issue certain loans to Dandrit Biotech A/S to ensure sufficient equity in Dandrit Biotech A/S during the process, and C. Dandrit Biotech A/S haschosen to accept these loans Now therefore, the parties have agreed as follows: 1. The loans Paseco ApS has agreed to issue the following loans to Dandrit Biotech A/S. DKK 2,500,000 issued as of February 15, 2014 DKK 2,300,000 issued as of March 18, 2014 2. Interest The loans will accrue interest at 5% per year as from the time where they are received by Dandrit Biotech A/S and until repayment is done. If Dandrit Biotech A/S postpones repayment, cf. clause 3, the interest is increased to 7% from January 1, 2015 until repayment is done. 3. Repayment The loans are due on February 1, 2015 unless Dandrit Biotech A/S wish to postpone repayment until February 1, 2016. If Dandrit Biotech A/S wish to postpone repayment as mentioned above they must inform Paseco ApS no later than December 31, 2014. Dandrit Biotech A/S is entitled to repay the loans at any time. 4. Other provisions This Agreement supersedes all previous agreements, written or oral, between the Parties. This Agreement is made in English and signed by the Parties in two copies, one copy for each Party. DanDrit Biotech A/S Date: April 29, 2014 Date: April 29, 2014 Signature /s/ Eric Leire Signature /s/ Niels Erik Nielsen Mr. Eric Jean Marie Leire, President Mr. Niels Erik Nielsen Chief Executive Officer Chairman of the board of directors Paseco ApS Date: April 29, 2014 Signature /s/ Ole Abildgaard Ole Abildgaard
